                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 LINDA R. MICHAEL,                              )
                                                )
                        Plaintiff,              )
                                                )    Civil Action No. 2:16-cv-00473
 V.                                             )
                                                )
 QUAKER VALLEY SCHOOL DISTRICT                  )
 et al.,                                        )
                                                )
                        Defendants.             )

                                           OPINION

Mark R. Hornak, Chief United States District Judge

       Plaintiff Linda A. Michael was terminated from her position as a full-time

paraprofessional with Defendant Quaker Valley School District in 2014 after multiple allegations

of unprofessional behavior towards students. She contends that the District denied her procedural

due process before her suspension and eventual termination. She also avers that the District's

investigation into the allegations was pretextual, and the District's true motivation was to

retaliate against her for speaking out in 2012 against its plan for a new parking lot or drop-off

zone for the High School. However, Plaintiff has not set forth evidence from which a reasonable

jury could conclude that she was denied procedural due process or that the disciplinary actions

taken by the District were connected with her protected speech. For the reasons stated in this

Opinion, the Court will grant Defendant Quaker Valley School District's Motion for Summary

Judgment.
I.          BACKGROUND

                     A. Factual background 1

            Michael was employed by Quaker Valley School District ("Quaker Valley" or the

"District") as a paraprofessional from August 2010 until her suspension and ultimate resignation

on April 27, 2015. (Def.'s Concise Statement of Material Facts ("Def.'s CSMF"), ECF No. 89,

,, 1, 64-66. )2 During the events involved in this dispute, Dr. Barbara Mellett was the Principal

of Osborne Elementary School in Quaker Valley, and Leah Lindenfelser was Michael's

supervisor. (Id. , 2.). Dr. Heidi Ondek was the Assistant Superintendent of the Quaker Valley

School District. (ECF No. 89-1, at 90.)

            Beginning in 2010, Michael worked at various locations within the District, and from

2013-2014 school year, she worked at Osborne Elementary. (Id., I.)

                               i.   Disciplinary Process

           On March 27, 2014, an incident occurred with a ten-year-old student (T.F.), who was not

her assigned student, while Michael was working at the Osborne Elementary School. (Id. , 8.)

Michael told the student to "quit acting like a jerk," but then immediately apologized to the

student and relayed the incident to Dr. Mellett that week or the next week. (Id. ,, 9-1 1. )3

           Michael's supervisor (Lindenfelser) had documented the following information with

respect to Michael's job performance during the 2013-2014 School Year:



1
  The facts are taken from the evidence of record that is either undisputed as indicated by the parties, or not fairly
disputed on the record. Disputed facts are viewed in the light most favorable to the nonmoving party in accordance
with Anderson v. Liberty Lobby, Inc., 477 U.S. 242,255 (1986).

2
  For efficiency, the Court omits separate citations to Plaintiffs Response, where Plaintiff clearly admits to a fact
contained in Defendants' Statement of Material Facts. Similarly, the Court omits separate citations to Defendants'
Response to Plaintiffs Statement of Material Facts where Defendants clearly admit to a fact contained in Plaintiffs
Statement of Material Facts. The Court further omits duplicative citations to both parties' statements of facts where
the parties allege identical facts.
3
    For ease of reference, the Court will refer to this incident as the "jerk" incident.

                                                               2
              • September 11, 2013: Lindenfelser spoke with Michael about not putting her hands
                 on her assigned student, [V] or touching him in any way to gain compliance.
              • September 12, 2013: Lindenfelser spoke with Michael about building a positive
                 relationship with [V]. Encouraged her to maintain a 4: 1 ratio of interactions -
                 four positive interactions for every corrective interaction.
              • November 4, 2013: Parent reported to Lindenfelser and another teacher that her
                 daughter is very upset by the way Michael treats [V]. After the conference was
                 over, immediately reported the conversation to Mellett and Dr. Hoover.
              • November 11, 2013: Student reported to Lindenfelser that she was upset about
                 Michael's "bad attitude" and how she is mean to children. Lindenfelser spoke
                 with Linda about appropriately interacting with [V]. Michael sent Lindenfelser
                 pictures via text message of [V] misbehaving. Lindenfelser instructed Michael to
                 never send pictures via text message as this was not the first time she had done
                 that.
              • Early January, 2014: After consulting with Mellett, Lindenfelser developed a new
                 schedule for Michael so she would not work with [V] from 1:30-3:30.
              • January 20, 2014: Hoover and Mellett met with Michael to discuss interactions,
                 [and her] request for transfer to work with a different student. This meeting was
                 at both Michael's and the administration's request.
              • February 7, 2014: Lindenfelser spoke with Linda about her desire for wanting to
                 be here and told her about concerns brought forth by students and parents.
              • Mellett has met periodically with Michael to discuss strategies on how to work
                 with her student.

(Id. , 4.) 4 Lindenfelser provided this summary to Mellett before the disciplinary meeting with

Michael. (Id. , 5.) Michael testified in her deposition that she was counseled for several items on

the summary. (Id., 6.)




4
  Plaintiff has objected to this and numerous other facts on the ground that they are either a description of hearsay or
a hearsay statement and therefore cannot be considered for summary judgment purposes. (See Pl. 's CSMF, ,r,r 3-4,
26-27, 31, 40, 57, 59.) Hearsay is not entirely precluded from consideration on summary judgment, but rather will
be precluded unless such a statement is incapable of admission at trial. See Ste/wagon Mfg. Co. v. Tarmac Roofing
Sys., 63 F.3d 1267, 1275 n.17 (3d Cir. 1995); Fed. R. Civ. P. 56(c)(2) ("A party may object that the material cited to
support or dispute a fact cannot be presented in a form that would be admissible in evidence.").

As a preliminary matter, none of the statements to which Plaintiff objects are definitional hearsay because they are
not offered for "the truth of the matter asserted in the statement." See Fed. R. Evid. 80l(c)(2). The claims in this
case do not depend on whether the allegations against Michael were actually true or false, or the truth of any claims
about Michael's job performance. Rather, the questions in this case are whether Michael received sufficient pre-
deprivation due process and whether the administration's true motivation was in retaliation for Michael exercising
free speech. To the extent that Michael raises any meritorious hearsay objections to any statements in Defendant's
CSMF, the Court will note them.


                                                           3
           On April 1, 2014, Mellett reported the March 27, 2014, incident as well as the ongoing

issues with Michael's performance, to Dr. Ondek in an email. Dr. Mellett decided to have a

formal disciplinary meeting with Michael and implement a formal improvement plan. (Id.                  ,r 13.)
In the email, she detailed the interactions she had with Michael and stating that it was time to

move forward with a program of improvement. (Id.) She also said that she "will write a letter

requesting her presence at a meeting and she can have union representation. Sally [Hoover] and I

will meet together with [Michael] and whomever she brings along." (Id.)

           On or about April 1, 2014, G.F., 5 father of T.F., emailed Mellett to report that Michael

had an inappropriate interaction with his son, and set up a meeting with Mellett for April 7, 2014.

(Id.   il 14.) Dr. Mellett responded that she was dealing with the situation as a personnel matter.
(Id.   il 15.) Mellett thought that in his email, G.F. was referring to the March 27, 2017, incident in
which Michael referred to T.F. as a "jerk." (Id.           ,r 16.)
           On April 2, 2014, Mellett hand-delivered a letter to Michael notifying her of a meeting on

April 4 "to discuss an incident that occurred with a student during PSSA testing," and inviting

Michael to bring union representation. (Id.             il 17.) On April 4, 2014, Michael met with Mellett,
Director of Student Services Dr. Hoover, and Union President Cheryl Savage to discuss the

March 27, 2014 incident. (Id.             ,r   18.) Mellett testified that during the meeting, the parties

discussed the March 27 incident as well as ongoing issues with Michael's allegedly inappropriate

interactions with students throughout the year. (Id.            ,r 20.) During the meeting, Michael was given
the opportunity to tell her side of the story. (Id.         ,r 21.) Michael expressed that she felt unprepared
to meet the needs of her primary assigned student, in part because she was not given a copy of

the student's IEP. (Id.       ,r   14; Pl.' s Responsive Statement of Material Facts ("Pl.' s CSMF"), ECF

No. 100, ,r 20.)

5
    The Court will use the abbreviation "G.F." to safeguard the identity ofG.F.'s minor child, T.F.

                                                            4
            By letter to Michael dated April 8, 2014, Dr. Mellett summarized the meeting to have

included concerns about Michael following plans as well as Michael's interaction with her

primary assigned student and outlined Dr. Mellett's intention to develop an improvement plan

for Michael with a specific timeline. (Id. ,i 23 .) In the letter, Mellett recalled that "you

acknowledged that you did say to a student that he was, ' ... acting like a jerk.' This was

primarily due to a choice the student was making about his behavior." (Id.)

           Michael disagreed with the contentions in the letter, and challenged them with her own

version of events in writing, on April 9, 2017. (Id. ,i 24; Pl.'s CSMF ,i 24.)

            On April 7, 2014, Mellett met with T.F.'s parents. (Id. ,i 25.) T.F.'s father described an

incident in which Michael put her hands on his son. (Id. ,i 26.) T.F.'s father discussed the

incident's severity and how it was affecting his son. (Id. ,i 27.) Mellett recalled that the parents

told her that Michael "put her hands-on [T.F.] digging her hand into his arm," and "grabbed

[T.F.]'s arm and dug her hand or fingernails into his arm." (Id. ,i 31.) 6 G.F. was not aware of the

March, 27, 2014 "jerk" incident. (Id. ,i 14.) Based on his son's report, G.F. figured that the

hands-on incident occurred sometime during the last week of March, 2014. (Id. ,i 29.) The April

7 meeting, however, was the first time Mellett or anyone in the administration learned of this

other incident. (Id. ,i 30.)

           Next, Mellett informed Dr. Ondek of the "hands-on" incident, and Ondek directed her to

further investigate. (Id. ,i 32.) Ondek described the process that she followed after receiving the

report.

           A. I did what I always do when I receive a report such as this one where a child
           may have been harmed. I directed the principal to see that an investigation was
           conducted and that the child was properly interviewed, and that happened. The
           guidance counselor documented by interviewing [T.F.] and recorded his
           responses, and that was the report that was shared with me.

6
    For ease of reference, the Court will refer to this incident as the "hands-on" incident.

                                                              5
       Q. What action, if any, did you take from that report?
       A. A letter was issued to Linda Michael calling her to a meeting, informing her of
       her right to have representation, and we presented to her the findings.
       Q. Was this a second letter or the second meeting or?
       A. This would have been for Linda a second meeting but with me the first
meeting.

(Id. , 33.)

        Mellett interviewed the students who were with Michael when she allegedly put her

hands on T.F. (Id. , 35.) The students did not have any conclusive information. (Id.) Mellett

informed Michael on April 8, 2014, that she was conducting another investigation that was not

yet complete, that there could be another disciplinary meeting, and that she should avoid contact

with T.F. (Id. , 35.) Mellett also interviewed T.F. about the incident shortly after her meeting

with T.F.'s parents and on several other occasions. (Id. , 36.) Mellett said that she spoke to T.F.

on multiple occasions "[f]or clarifications and/or to make sure that we were doing what we

needed to in terms of getting as much information as possible." (Id. , 37.)

        On April 11, 2014, Ondek gave Michael written notice of a second meeting, to be held on

April 22, 2014, pursuant to the collective bargaining agreement, "to address performance issues,"

and inviting Michael to bring union representation. (Id. , 38.) At the April 22, 2014, meeting,

according to Michael, Mellett told her that "there had been serious allegations made by the

student that I grabbed him by the wrist which according to Dr. Mellett lasted about 15 seconds

and on a scale of 1 to 10 was 'about a 5' according to the student." (Id. , 40.) Michael alleges

that the April 22 meeting was the first time she was informed about the hands-on incident. (Id. ,

41.)

        It is disputed whether at the April 22 meeting, Michael admitted that she put her hands on

T.F. (Id. , 14.) According to Mellett, Michael admitted to putting her hand on [T.F.]'s wrist. (Id.

, 44.) Dr. Ondek also said that Michael admitted to putting her hands on T.F. (Id. , 45.) In her


                                                 6
deposition, Michael said that she was confronted with the allegations against her, knew about the

incident in question, and had the opportunity to tell her side of the story:

       Q. But you understood the time they were talking about?
       A. I remember, yes. I always acknowledged that. I never denied that I escorted
       those boys to the office -- or to the guidance office, not to the principal's office.
       Q. Did they describe that to you? When they said there was this incident, did they
       describe it's when you escorted three people to the --
       A. Yes.
       Q. And you remembered that at that time?
       A. Yes.
       Q. And so then you told them what happened?
       A. Yes. And that's when Dr. Mellett said that she had interviewed -- I don't know
       the student or the parents or whoever. The allegation was that I had dug my
       fingernails into his wrist and escorted him down, you know, physically escorted
       him down to the office. I did. I walked with the three boys.
       Q Did you have the opportunity in that meeting to tell your side of the story?
       A. I did.
       Q. Okay. And you did do that?
       A. I did. I said just like I just told you.
       Q. And the way you described it before also?
       A. Correct.
       Q. And that's how you described it in that meeting?
       A. Yes, it is.

(Id. , 49.)

       After the April 22, 2014, meeting, Michael was notified in writing that she was being

suspended with pay pending further investigation. (Id. , 50.) In conducting the further

investigation, Mellett asked the school counselor, May Ann Bergandy, to interview T.F. on April

23, 2014. (Id., 51.) Mellett explained that in her opinion, it was good practice to have the school

counselor talk to the students in such situations, and that she and the counselor would often

interview students more than once. (Id. , 52.) Bergandy testified in her deposition that she is not

involved in disciplining students. (Id. , 53.) Nor is she Michael's supervisor. (Id. , 54.)

       Mellett gave Bergandy a questionnaire to use in interviewing T.F. (Id. , 54; Pl.'s CSMF,

, 55.) On April 23, 2014, Bergandy interviewed T.F., reading the questions from the



                                                  7
questionnaire and recording, as close to verbatim as possible, T.F.'s responses. (Id.         1 56.)
Bergandy recorded the following statements by T.F. regarding the incident:

       Can you recall what happened in the art class during PSSA testing when there was
       sub and you, [Bob], and [Joe] got into some trouble?
       [Bob] and [Joe] were drawing inappropriate things. Mrs. Michael told them to
       stop. They didn't. They came over to show me the drawing. I started laughing. I
       went to sharpen pencil and Mrs. M yelled at me to sit down. I said, I had to
       sharpen my pencil. Then I sat down.
       Why were you sent to Mrs. Bergandy?
       Mrs. M thought I was fooling around but I wasn 't.
       Who sent you there?
       Mrs. M grabbed my wrist and started pulling me. I didn't know where she was
       taking me. She held my wrist the whole way down to your office.
       How did you feel about an adult taking your hand/wrist?
       I was wondering where she was taking me. She said "you know where I am taking
       you. " But I didn't know. It hurt - she squeezed really hard on a scale of 1-10 - it
       hurt 7.
       Why did you feel that way?
       Hurt-because she was squeezing. Her nails were digging into the side of my hand.
       What do you think about all of this?
       I don 't know. I don 't think I needed to be taken to the guidance office because I
       didn 't do anything wrong.

(Id. 157.)

       Bergandy considered T.F. to be credible. (Id.    1 58.)   T.F.'s responses to Bergandy were

consistent with the statements he had previously made to Mellett. (Id. 159.)

       In a deposition in this lawsuit, T.F. testified that he recalled the incident with Plaintiff

involving her "dragg[ing] [him] by the arm" while escorting him to the counselor's office. (Pl.' s

Supp. Responsive Concise Statement of Material Facts ("Pl.' s Supp. CSMF"),          1 101;   Def.' s

Response to Pl.'s Supp. CSMF ("Def.'s Supp. CSMF"),        1 101.) He testified "[w]ell, we were -
someone drew something on a paper and I started - I laughed at it. And then she took me by the

arm, and she was, like, digging her nails in my arm. And she brought me down to the guidance

counselor's office." (Def.'s Supp. CSMF, 1102 (quoting T.F. Dep. Tr., ECF No. 109-1, at 9:15-

20).) He testified that the touching began in the classroom in the presence of his teacher, but that


                                                 8
she did not see the incident, and that no other students were present during the walk to the

counselor's office. (Def.'s Supp. CSMF, 1 102; Pl.'s Supp CSMF 1 102.). He could not recall

meeting with Dr. Mellett after the hands-on incident. (Id. 1103.) 7

        After the investigation was complete, the District held another hearing with Michael and

her union representative on April 28, 2014. (Def.'s CSMF, 1 60.) Michael testified that at that

meeting, the parties discussed the hands-on incident and was given the opportunity to tell her

version of events again. (Id.      1 61.)   Michael further testified that the incident was discussed in

both meetings, but described with more detail at the April 28 meeting. (Id. 162.)

        At the conclusion of the meeting, Michael continued to be suspended with pay while the

parties negotiated a severance agreement. (Id.               1   63.) When those negotiations reached an

impasse, in October, 2014, Michael's status was changed to "suspended without pay." (Id. 164.)

By letter of April 20, 2015, Michael was offered employment as a cashier in the Cafeteria

without direct care responsibilities of students. (Id. 165.) She declined the offer. (Id. 166.)

                          ii. 2012 School Board Meeting

        In November of 2011, Michael was elected as a Council member in Leetsdale Borough, a

municipality within the District. (Id. 1 75.) She took office in January 2012. (Id.) Quaker

Valley's School District Facilities and Operations Committee held a meeting in March of 2012,

at which community members questioned Quaker Valley's purchase and potential taking of

residential properties for use as a parking lot and/or drop-off zone for Quaker Valley High

School. (Id.   1 76.) Michael attended the meeting, and spoke about the plan.                   (Id.   1 77.) She
testified in her deposition that she was "newly elected and fervent," and "wanted to represent her


7
  T.F. 's current recollection of the facts does not create a genuine issue of material fact for purposes of whether
Michael received due process or whether the District had a retaliatory motive for the disciplinary action. Any
discrepancies between his testimony and other individuals' recollection of the events is therefore immaterial.


                                                         9
constituents." (Id.      ~   81.) She said that she and her husband and School Board Member G.F. "had

words" during the meeting after she spoke. (Id.~ 82.) G.F., who is T.F.'s father, recalled that the

Michaels spoke at School Board Meetings in early 2012, but stated that there was no "verbal

altercation." (Id.    ~   84.) There was no evidence that G.F. had personal animus against Michael,

but G.F. opined that the Michael family had some sort of unknown animus against him. (Id.            ~


85.) Ultimately, the project was not completed, and the properties the District had purchased

were sold in 2017. (Pl.'s CSMF ~ 98.)

        No one from the District ever mentioned Michael's employment with the District in

connection with her activities at Leetsdale Borough or her speech at a School Board Meeting.

(Def.'s CSMF     ~    86.) Neither G.F. nor any other School Board Member participated in the

decisions to suspend Michael with pay, to continue the suspension with pay, or to suspend her

without pay. (Id.    ~    87.) Michael testified that she has no evidence of any connection between her

political opinions and her termination. (Id.      ~   88.)

        B. Procedural history

        Plaintiff instituted this lawsuit on April 20, 2016. The operative complaint is the Second

Amended Complaint ("SAC" or "Complaint"), ECF No. 16, which brought three (3) separate

claims for relief against Quaker Valley, Mellett, Ondek, and the Quaker Valley Educational

Support Personnel Association, Unit I (the "Union"). Michael later voluntarily dismissed the

claims against the Union. On Defendants' motion, the Court dismissed claims against Mellett

and Ondek, and claims against Defendants for denial of post-deprivation due process. Remaining

in the case are Count I, First Amendment Retaliation, against Quaker Valley, and Count II, for

denial of pre-deprivation due process, against Quaker Valley.




                                                        10
        Quaker Valley filed a Motion for Summary Judgment, ECF No. 85, and a brief in support

therein. Plaintiff filed a Response in Opposition, ECF No. 98, and a brief in support therein.

Defendant filed a Reply, ECF No. 102. The Court then entered an order deferring ruling on the

Motion and authorizing certain discovery, ECF No. 104, including taking the deposition of T.F.

The Court held Oral Argument on the Motion on June 5, 2018 (ECF No. 115.) The Court has

reviewed the entire record in this case, and the applicable law. The Motion is ripe for disposition.

        II.      LEGAL ST AND ARD

        Summary judgment is appropriate when "there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law." Fed. R. Civ. P. 56(a); Celotex

Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). The parties must support their position by "citing

to particular parts of materials in the record, including depositions, documents, electronically

stored information, affidavits or declarations, stipulations (including those made for purposes of

the motion only), admissions, interrogatory answers, or other materials." Fed. R. Civ. P.

56( c)(1 )(A).

        Once that burden has been met, the non-moving party must set forth "specific facts

showing that there is a genuine issue for trial," or the factual record will be taken as presented by

the moving party and judgment will be entered as a matter of law. Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574 (1986) (quoting Fed. R. Civ. P. 56(a) & (e)). To meet its

burden, the "opponent must do more than simply show that there is some metaphysical doubt as

to the material facts." Matsushita, 475 U.S. at 586. The non-moving party "must present

affirmative evidence in order to defeat a properly supported motion" and cannot "simply reassert

factually unsupported allegations." Williams v. Borough of West Chester, 891 F.2d 458, 460 (3d

Cir. 1989). Moreover, a party's labelling or characterizing a fact as "disputed" does not make it



                                                 11
so-the record evidence the opposing party points to must support the dispute of fact, whether

through reasonable inference or otherwise. If the non-moving party's evidence merely is

colorable or lacks sufficient probative force, summary judgment must be granted. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 249-50 (1986).

       In other words, summary judgment may be granted only if there exists no genuine issue

of material fact that would permit a reasonable jury to find for the nonmoving party. See id. at

250. "Where the record taken as a whole could not lead a reasonable trier of fact to find for the

nonmoving party, there is no 'genuine issue for trial."' Matsushita, 475 U.S. at 587; Huston v.

Procter & Gamble Paper Prods. Corp., 568 F.3d 100, 104 (3d Cir. 2009).

       In reviewing the record evidence, the court draws all reasonable inferences in favor of the

non-moving party. See Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000).

"The line between reasonable inferences and impermissible speculation is often 'thin,' Fragale

& Sons Beverage Co. v. Dill, 760 F.2d 469, 474 (3d Cir. 1985), but nevertheless is critical

because 'an inference based upon a speculation or conjecture does not create a material factual

dispute sufficient to defeat summary judgment."' Halsey v. Pfeiffer, 750 F.3d 273, 287 (3d Cir.

2014) (quoting Robertson v. Allied Signal, Inc., 914 F.2d 360, 382 n. 12 (3d Cir. 1990)). Any

inference must follow directly from admissible evidence. See Anderson, 477 U.S. at 255.

       It is not the court's role to weigh the disputed evidence and decide which is more

probative, or to make credibility determinations. See id.; Marino v. Indus. Crating Co., 358 F.3d

241, 24 7 (3d Cir. 2004 ). "Only disputes over facts that might affect the outcome of the suit under

the governing law will properly preclude the entry of summary judgment." Anderson, 4 77 U.S. at

247-48. "Where the defendant is the moving party, the initial burden is on the defendant to show

that the plaintiff has failed to establish one or more essential elements to his case." See Podobnik



                                                12
v. U.S. Postal Serv., 409 F.3d 584, 589 (3d Cir. 2005) (citing Celotex Corp., 4 77 U.S. at 323-

24).

       III.    DISCUSSION

       Section 1983 is the statutory means to vindicate the alleged violation of federal rights

conferred in federal law, but is not itself a source of substantive constitutional rights. Graham v.

Connor, 490 U.S. 386, 393-94 (1989). Michael's Complaint identifies two sources of the rights

she contends were violated-the guarantee of free speech in the First Amendment to the United

States Constitution and the guarantee of due process in the Fourteenth Amendment. Quaker

Valley contends it is entitled to summary judgment on both her claims because Plaintiff has

failed to adduce evidence from which a reasonable jury could find in her favor.

       A.      First Amendment Retaliation

       In Count I, Michael sues Quaker Valley pursuant to § 1983 for First Amendment

violations, contending that she was suspended and effectively terminated in April, 2014, in

retaliation for protected First Amendment speech made at the March, 2012, School Board

Meeting in opposition to Quaker Valley's plans for the parking lot. She asserts that the

investigation of the "hands-on" incident was pretextual and that a School Board member (G.F.)'s

accusations launched a sham investigation into the allegations, ultimately resulting in her

suspension and termination.

       In order for Michael, as a public employee, to succeed in establishing a First Amendment

claim for retaliation in her suspension, termination, and/or demotion, she "must show that [her]

speech is protected by the First Amendment and that the speech was a substantial or motivating

factor in what is alleged to be the employer's retaliatory action." Flora v. Cty. of Luzerne, 776

F.3d 169, 174 (3d Cir. 2015) (citing Gorum v. Sessoms, 561 F.3d 179, 184 (3d Cir. 2009)). The



                                                13
causation element may be established by setting out: "(1) an unusually suggestive temporal

proximity between the protected activity and the allegedly retaliatory action, or (2) a pattern of

antagonism coupled with timing to establish a causal link, or ... evidence gleaned from the

record as a whole [from which] the trier of the fact should infer causation." Lauren W ex rel.

Jean W v. DeFlaminis, 480 F.3d 259, 267 (3d Cir. 2007) (internal quotation marks and citations

omitted). A plaintiff must also show that retaliatory acts are not de minimis but are significant

enough that they would "deter a person of ordinary firmness from exercising his First

Amendment rights." McKee v. Hart, 436 F.3d 165, 170 (3d Cir. 2006).

        Quaker Valley argues that it is entitled to summary judgment on Plaintiffs First

Amendment retaliation claim because she has not set forth evidence establishing a sufficient

causal nexus between the protected speech and adverse action. Quaker Valley asserts that

Michael has provided no evidence that could show a link between her speech and her suspension

and termination. As stated in Fouse, a causal connection can be shown: (I) by an unusually

suggestive temporal proximity; (2) a pattern of antagonism coupled with timing; or (3) evidence

gleaned from the record as a whole from which a reasonable jury could infer causation. 8 Fouse,

2015 WL 1967242, at *8 (citing Lauren W ex rel. Jean W, 480 F.3d at 267).

                         a. Temporal Proximity

        The parties agree that Plaintiff engaged in protected speech at the school board meeting.

Michael alleged in her Complaint that she engaged in First Amendment protected speech in the


8
 Cavicchia v. Phi/a. Haus. Auth., No. 03-0116, 2003 WL 22595210, at *9 (E.D. Pa. Nov. 7, 2003), aff'd, 137 F.
App'x 495 (3d Cir. 2005), observes:

        Pretext analysis used in Title VII cases is also useful in deciding First Amendment
        retaliation claims. See Feldman v. Phi/a. Haus. Auth., 43 F.3d 823, 831 (3d Cir. 1994)
        (discussing pretext in determining causation in First Amendment retaliation claim); see
        also Azzaro v. County of Allegheny, 110 F.3d 968, 981 (3d Cir. 1997) (holding that Title
        Vil causation standards are relevant in evaluating causation under First Amendment).


                                                       14
Fall of 2013 and that on or about April 4, 2014 she was called to a meeting to discuss her

conduct towards a student. However, the undisputed facts now show that Plaintiff made her

protected speech at a meeting on March 20, 2012.

        While the Third Circuit has not established a bright-line rule for the requisite temporal

proximity between protected speech and disciplinary action, the Court has recognized that a

three-month gap between the protected activity and termination is not enough to show an

unusually suggestive temporal proximity. LeBoon v. Lancaster Jewish Comm. Ctr. Ass 'n, 503

F.3d 217,233 (3d Cir. 2007).

        Here, Plaintiff engaged in the protected speech at issue in March, 2012, and disciplinary

proceedings against her began in April, 2014. She was suspended without pay in October of

2014. This gap of 31 months between protected activity and suspension without pay does not

suffice, as a matter of law, for the Court to infer a causal nexus based upon temporal proximity.

Even the 25-month gap between Plaintiffs protected speech and the disciplinary meetings is

insufficient.

        Plaintiff further claims that the issue she discussed at the 2012 Meeting was an "ongoing

issue in the community'' during the time of the events leading up to her termination, because the

District acquired the property in 2012 and wound up selling it in 2017. (Pl.' s Reply, at 7.)

Plaintiff appears to suggest that this ongoing concern shows that her suspension related to her

protected speech. But regardless whether the purchase was still controversial within Quaker

Valley District, and regardless whether Plaintiff remained opposed to the land acquisition, the

controversy's continued vitality does not close the temporal gap between Plaintiffs protected

speech on the matter (which the record evidence reflects only occurred in 2012) and the

disciplinary meetings.



                                               15
       However, the lack of suggestive timing alone does not resolve the issue, since:

       It is important to emphasize that it is causation, not temporal proximity itself, that
       is an element of plaintiffs prima facie case, and temporal proximity merely
       provides [one] evidentiary basis from which an inference can be drawn. The
       element of causation, which necessarily involves an inquiry into the motives of an
       employer, is highly context-specific. When there may be valid reasons why the
       adverse employment action was not taken immediately, the absence of immediacy
       between the cause and effect does not disprove causation.

Kachmar v. SunGard Data Sys., Inc., 109 F.3d 173, 178 (3d Cir. 1997) (Title VII retaliation

context).

                      b. Pattern of antagonism coupled with timing

       Quaker Valley also argues that Michael has not provided any facts from which a jury

could conclude that there was a pattern of antagonism sufficient to establish causation.

       The mere fact of the disciplinary meetings and hearings, though they culminated in

retaliatory action, would not tend to show an alleged "pattern of antagonism" to support

causation between her speech and her challenged discipline-as such would be a mere

bootstrapping as to causation. See Boyd v. Citizens Bank of Pennsylvania, Inc., No. 12-0032,

2014 WL 2154902, at *28 (W.D. Pa. May 22, 2014) ("[T]he occurrence of disciplinary action

following protected activity does not establish a pattern of antagonism."). The Court agrees that

Plaintiff has not set forth any other facts from which a reasonable jury could conclude there was

a pattern of antagonism to support causation.

                      c. Record as a whole

       Where temporal proximity is insufficient, and the construct of "allegations as to protected

activity followed by a period of antagonism" likewise fails, causal connection may be shown

when the allegations "looked at as a whole, may suffice to raise the inference." Kachmar, 109

F.3d at 176.



                                                16
        In Kachmar, for example, the court found the plaintiff's claim, which involved

opposition to discrimination, sufficient where she asserted that before her termination and

following her protected activity, which in that case involved opposition to discrimination, her

supervisor had commented in her review that "she was not on the management track" because of

her "feminist campaigning," and also following additional protected activity she had been told by

management to look for another job. Id at 178.

        The Third Circuit has cautioned that m v1ewmg the record to determine whether

causation can be gleaned from it as a whole, there are "no limits set on what [the Court has] been

willing to consider," Farrell v. Planters Lifesavers Co., 206 F.3d 271, 281 (3d Cir. 2000), and

the court should use a "wider lens" and consider a broad array of circumstances to show

causation. Id. at 284. For instance, such an inference may arise when an employer gives

inconsistent reasons for termination, Waddell v. Small Tube Products, Inc., 799 F.2d 69, 73 (3d

Cir. 1986), takes a series of seemingly benign actions that paved the way for an employee's

termination, Woodson v. Scott Paper Co., 109 F.3d 913, 921 (3d Cir. 1997), or attempts to

provoke the employee by continually disciplining him for minor matters and miscalculating the

amount of time he worked, Robinson v. Se. Pa. Transp. Auth., 982 F.2d 892,895 (3d Cir. 1993).

A false justification for the retaliatory action may also support causation. Waddell, 799 F.2d at

73. Likewise, in Godfrey v. Upland Borough, the Com1 detem1ined that the plaintiffs had stated a

claim for First Amendment retaliation for statements made at a public meeting where the

defendant subsequently forced the plaintiffs to defend against a meritless citation. 209 F. Supp.

3d 804, 808 (E.D. Pa. 2016).

       Plaintiff argues that Quaker Valley's investigation of the "hands-on'' incident was

pretextual, in retaliation for her exercise of free speech two years earlier.



                                                  17
       First, she points to what she characterizes as a "sham investigation" as evidence of

pretext. She points to the fact that G.F. did not describe with specificity the alleged hands-on

incident when he emailed Dr. Mellett, and argues that only after Mellett met with G.F. did the

accusation come to involve grabbing T.F.'s wrist. She also points to what she believes are flaws

in Mellett's investigation, including that Mellett did not take notes on her initial conversations

with the individuals involved, that she did not establish the date of the alleged incident with the

students, and that she developed a questionnaire including leading questions, for the interview

Bergandy conducted with T.F.

       However, the law does not require that a pre-deprivation investigation be extensive or

conclusive. The investigation in question was straightforward: A student made an accusation

against a teacher through his parents. Administration met with the parents, and interviewed the

student several times. The Principal also interviewed the other students who were escorted to the

office and the teachers involved. The Principal and Superintendent then had a meeting with the

teacher (Michael) to discuss the accusation and get her side of the story. Both the Principal and

Superintendent had the impression that Michael admitted to putting her hands on the student.

The Principal then had the school counselor interview the student and record his answers to a

formal questionnaire, and then met with Michael a second time.

       None of the facts Michael sets forth support a pretext inference. That G.F. chose to

communicate a serious allegation of physical contact in person rather than by email could not

lead a reasonable jury to conclude that he and Mellett were drumming up accusations against

Plaintiff. Moreover, the undisputed facts reflect that Mellett assumed that G.F was referring to

the ''jerk" incident rather than the "hands-on" incident in his email, and that is why she did not

mention the hands-on incident in the first meeting with Plaintiff. Nor could any reasonable jury



                                                18
conclude from Plaintiff's challenge to the questionnaire that the investigation was pretextual.

The questionnaire may not have been in Plaintiff's preferred format, or presented in a light

favorable to Plaintiff, but she has adduced no evidence of an improper purpose for the

questionnaire. No reasonable jury could conclude that the investigation was pretextual.

       Moreover, even if Michael had consistently denied that the incident took place, her

version of the facts does not matter. What matters is whether the decisionmakers had reason to

believe the accusations. Given the record of Michael's negative interactions with her primary

assigned student throughout the school year, no reasonable jury could conclude that the

decisionmakers had no reason to believe T.F.'s accusation.

       The two facts that could be considered in support of causation, are: (1) the student who

Michael put her hands on (T.F.) was the son of a Board Member who was present at the meeting

where Michael spoke two years before; and (2) G.F. opined that Michael had some kind of vague

animus against him. No reasonable jury could infer causation on the basis of these facts. Here's

why.

       Viewing the record as a whole, the undisputed facts show that the decision to suspend

Michael was made by the Assistant Superintendent, Ondek, with input from Principal Mellett.

The School Board, of which G.F. was a member, was not involved. Moreover, the

decisionmakers involved in suspending and eventually terminating Michael had a record before

them of her poor job performance, including problematic interactions with her assigned student

as well as with T.F. Plaintiff has set forth no evidence from which a jury could conclude that

Mellett and Ondek were aware of any of Michael's political activities or opinions, that she had

made a speech at a School Board meeting two years earlier, or of the speech's content. Mellett

and Ondek both testified that although the incidents in April 2014 precipitated the disciplinary



                                               19
meetings, they were not the sole reason for Michael's suspension. Even Michael admitted that

she knew her behavior was wrong.

           Michael further admitted that no one threatened her job in response to her protected

speech, that no one mentioned her job when she spoke out against the District's parking lot

plans, and that she had no interactions with anyone in the District concerning her comments at

the meeting. Even viewing the evidence with the "wide lens" as the Third Circuit has instructed

the Court to do, there is no factual issue to go to the jury as to whether Michael was retaliated

against.

           B.     Procedural Due Process

           Quaker Valley also argues that is entitled to summary judgment in its favor on Plaintiffs

claim for denial of pre-deprivation due process. Plaintiff counters that there remain disputed

issues of material fact regarding the adequacy of the pre-deprivation hearing process.

           "To prevail on a procedural due process claim, a litigant must show (1) that the state

deprived him of a protected interest in life, liberty, or property and (2) that the deprivation

occurred without due process of law." Burns v. Pa. Dep 't of Corr., 544 F.3d 279, 285 (3d Cir.

2008). "The essential requirements of due process ... are notice and an opportunity to respond."

Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 546 (1985). Furthermore, "[t]he

fundamental requirement of due process is the opportunity to be heard 'at a meaningful time and

in a meaningful manner."' Posey v. Swissvale Borough, No. 12-955, 2013 WL 989953, at *15

(W.D. Pa. Mar. 13, 2013) (quoting Mathews v. Eldridge, 424 U.S. 319,332, (1976)).

       Due process is a flexible concept and the deprivation of property entitles Plaintiff to such

process and procedural protections as the situation demands. Eldridge, 424 U.S. at 335. "Our

focus, then, rests upon the question of due process. 'We must bear in mind that no single model



                                                  20
of procedural fairness, let alone a particular form of procedure, is dictated by the Due Process

Clause."' Dykes v. Se. Pennsylvania Transp. Auth., 68 F.3d 1564, 1571 (3d Cir. 1995) (quoting

Kremer v. Chemical Construction Corp., 456 U.S. 461,483, (1982)).

          Plaintiffs suspension without pay would constitute the requisite deprivation for due

process purposes, Skrutski v. Marut, 288 F. App'x 803, 808 (3d Cir. 2008), as could her

termination from her full-time employment as a paraprofessional. Indeed, Schmidt v. Creedon

recognized that "absent extraordinary circumstances, due process requires notice and a hearing

prior to suspension without pay, even where union grievance procedures, after the fact, fully

compensate erroneously suspended employees." 639 F.3d 587,597 (3d Cir. 2011).

          "Our Court of Appeals has held that, where a plaintiff has a property interest m

employment, due process generally requires a pre-deprivation hearing." Gilson v. Pennsylvania

State Police, 175 F. Supp. 3d 528, 544 (W.D. Pa. 2016), aff'd, 676 F. App'x 130 (3d Cir. 2017).

There is no per se requirement for any elaborate pre-deprivation hearing. Loudermill, 470 U.S. at

545; Schmidt, 639 F.3d at 596-97.

          Where adequate post-deprivation procedures are available, an employee is entitled
          only to [pre-deprivation] notice of the charges against him, an explanation of the
          employer's evidence, and an opportunity to present his side of the story. The
          hearing can be informal and need not definitively resolve the propriety of the
          deprivation. It should be an initial check against mistaken decisions-essentially, a
          determination of whether there are reasonable grounds to believe that the charges
          against the employee are true and support the proposed action. An employee is
          generally not entitled to notice of the reasons for his discharge in advance of a pre-
          deprivation hearing, or to present his case to an impartial decision-maker at such a
          hearing.

Schmidt, 639 F.3d at 596-97 (internal quotations and citations omitted) (emphasis

added).

          Violation of the requirement to provide an adequate pre-deprivation hearing is a claim

separate from that based on a denial of required post-deprivation process. Ordinarily, with no


                                                  21
constitutionally adequate pre-deprivation hearing, "a complete constitutional violation has

(allegedly) already occurred; if the Constitution requires pre-termination procedures, the most

thorough and fair post-termination hearing cannot undo the failure to provide such procedures."

Alvin, 227 F.3d at 120.

         Quaker Valley argues it is entitled to summary judgment on Michael's pre-deprivation

claim because she was provided at least three hearings and an opportunity to present her side of

the story before her discipline and effective termination. Michael argues that because she was not

given a written summary of the evidence against her, or given access to potential exculpatory

evidence, she was denied due process.

         The undisputed evidence reflects the following: that on April 2, 2014, Mellett hand-

delivered a letter to Michael notifying her of a meeting on April 4 "to discuss an incident that

occurred with a student during PSSA testing" and inviting her to bring union representation. At

that meeting, the parties discussed the "jerk" incident and other ongoing issues with Michael's

interactions with students that school year. She was given the opportunity to tell her side of the

story.

         On April 7, Mellett learned for the first time of the "hands-on" incident. The next day,

she gave Michael a letter summarizing the April 4 meeting and the job performance goals

resulting from the meeting. Mellett also informed Michael that she was conducting another

investigation and advising her to keep her distance from T.F. Michael disagreed with the

District's contentions in the letter, and presented her version of the events in writing on April 9.

         On April 11, Michael was given written notice by Ondek of a second meeting to be held

on April 22, pursuant to the collective bargaining agreement "to address performance issues,"

and invited Michael to bring union representation. At that meeting, Mellett informed Michael of



                                                 22
T.F.'s "hands-on" allegations. Michael testified that at the meeting, she was confronted with the

allegations against her, was aware of the incident in question, and had the opportunity to tell her

side of the story.

        After the April 22 meeting, Michael was notified in writing that she was being suspended

with pay. After the investigation wrapped up, the District gave notice and held another hearing

with Michael and her union representation on April 28. At that meeting, the parties discussed the

"hands-on" incident and Michael had the opportunity to again tell her side of the story. She

continued to be suspended with pay while the parties negotiated a severance agreement. During

that period, Michael had the opportunity to negotiate a settlement, continue to plead her case, or

commence the grievance procedures provided for in the collective bargaining agreement.

Michael chose to continue negotiating the settlement.

        Michael challenges the notice to her because at the April 22 meeting, she was only orally

presented the allegations, without an exact date or description of the evidence the District had

collected. She argues this violated due process because she was not provided enough advance

notice to fully consider the allegations, talk to potential witnesses, or prepare to defend herself.

(Pl.' s Br., at 9.) She further argues that she was provided no notice about the nature of the April

28 meeting, and only received additional details about the "hands-on" allegation at the meeting.

She also points out that she did not receive the potentially mitigating evidence that the teacher

who sent Plaintiff to the guidance counselor's office with the three boys did not see any contact,

or that the two boys with Plaintiff and T.F. did not see Plaintiff take T.F .' s hand. (Id) Michael

also challenges the adequacy of Ondek's Nov. 4, 2014, letter informing Plaintiff of her

suspension without pay, which said Plaintiff would receive a "statement of charges" and never

delivered.



                                                23
       Determining adequacy of notices reqmres considering both its content and timing.

Gniotek v. City of Philadelphia, 808 F.2d 241, 244 (3d Cir. 1986). "Notice is sufficient, 1) if it

apprises the vulnerable party of the nature of the charges and general evidence against him, and

2) if it is timely under the particular circumstances of the case." Gniotek, 808 F.2d at 244.

       Quaker Valley asserts that where additional post-deprivation process and judicial review

is available through the collective bargaining unit and state law, an employee is entitled only to

pre-deprivation notice, an explanation of the employer's evidence, and an opportunity to present

his side of the story. Thus, Quaker Valley argues, the hearings and opportunity to tell her side of

the story satisfied the Loudermill standard. Defendant contends that the process here, involving

multiple informal hearings and providing written and oral dialogue between the parties, allowed

Plaintiff to present her side and alert that School Board that there was a dispute about the facts in

order to reduce error on the decisionmakers' part.

       Defendant is correct that perfect or comprehensive notice is not constitutionally required.

"Due process does not require an employer to provide every piece of evidence relevant to an

employee's termination . . . . [P]retermination notice of the charges and evidence against an

employee need not be in great detail as long as it allows the employee the opportunity to

determine what facts, if any, within his knowledge might be presented in mitigation of or in

denial of the charges." Ashton v. Whitman, 94 F. App'x 896, 900-01 (3d Cir. 2004)).

       Here, no jury could conclude that Michael did not have sufficient pre-deprivation notice.

The only pre-deprivation evidence was T.F. 's accusation. There was never any dispute as to the

student's identity or whether he was accusing Michael or another individual. Moreover, at the

April 22 and April 28, meetings she was informed of the allegations and evidence against her.

She testified that she was aware of the incident in question and was given the opportunity to tell



                                                 24
her story each time, and to follow up in writing afterwards. Even if she was unaware of the

allegations before the April 22 meeting, she certainly was aware of them before the April 28

meeting. As noted, a pre-deprivation hearing "need not definitively resolve the propriety of the

discharge," and is merely "an initial check against mistaken decisions--essentially, a

determination of whether there are reasonable grounds to believe that the charges against the

employee are true and support the proposed action." Loudermill, 470 U.S. at 545-46. Moreover,

Plaintiff's protestations that she did not receive the formal written charges or that the Solicitor

failed to follow the collective bargaining agreement, relate to past-deprivation due process, not at

issue here.

        Plaintiff has advanced no evidence that Quaker Valley did not have reasonable grounds

to believe that the charges against her were true. Whether the incident actually occurred as T.F.

(or, for that matter, Plaintiff) described it does not matter for these purposes. What does matter is

whether Plaintiff was given notice of the accusations and an opportunity to be heard, and the

undisputed facts show that she was afforded both. Quaker Valley is therefore entitled to

summary judgment on the pre-deprivation due process claim.

      IV. CONCLUSION

        For the foregoing reasons, Defendant's Motion for Summary Judgment will be granted.

        An appropriate Order will follow.




                                              Mark R. Hornak
                                              Chief United States District Judge

Dated: March 26, 2019

cc:     All counsel of record



                                                 25
